Citation Nr: 1411135	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to April 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In May 2013, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a personal hearing held at the Las Vegas RO.


FINDING OF FACT

The Veteran's DDD and DJD of the lumbar spine and OSA are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for DDD and DJD of the lumbar spine and for OSA have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran was diagnosed with DDD and DJD of the lumbar spine in July 2010.  Because a VA examiner was unable to opine on whether the Veteran's lumbar spine disability was related to service, the Board requested an opinion from a spinal surgeon.  After reviewing the Veteran's history, the spinal surgeon noted that there was little doubt that the Veteran was more vulnerable to spinal problems than the general population due to the work he did while in service, and that it was very likely his low back diagnoses are related to service.

The Veteran was diagnosed with OSA in September 2011.  A VA examiner opined that it was not related to service because the Veteran's in-service sleep study was normal.  As above, the Board requested an opinion following a somnology review of the Veteran's records.  The physician that conducted the review noted that the type of sleep study the Veteran took in service was insufficient to rule out OSA.  She concluded that, based on his history of complaints and statements submitted on his behalf by people who witnessed his trouble sleeping, it is as likely as not that his OSA manifested in service.  

In view of the foregoing, the Board finds that the competent and credible evidence of record shows that the Veteran's DDD and DJD of the lumbar spine and OSA are related to his service.  Accordingly, service connection for these disabilities is granted.


ORDER

Entitlement to service connection for lumbar degenerative disc disease and lumbar degenerative joint disease is granted.

Entitlement to service connection for obstructive sleep apnea is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


